Motion deemed a motion to renew, granted to the extent of staying the order of reversal dated March 31, 1954, and filed on April 1, 1954, and remitting the matter to Special Term to take proof of all relevant facts, make a determination thereon whether the interests of substantial justice would be served by retaining jurisdiction, and enter an order thereon. Pending appeal from such order final decision on the motion is held in abeyance. Settle order on notice. Present — Peck, P. J., Dore, Breitel, Bastow and Bergan, JJ. [See ante, p. 492, post, p. 1053.]